HOOD, Associate Judge
(dissenting).
I cannot agree that there was evidence of a fraudulent representation by the defendant. He stated the monthly rent he was receiving for each room. He did not state that these rents were established ceiling rents and plaintiffs did not ask if they were. Neither plaintiffs nor defendant made any reference to a rent ceiling.
Fraud must be shown by clear and convincing evidence. Public Motor Service, Inc., v. Standard Oil Co. of New Jersey, 69 App.D.C. 89, 99 F.2d 124. Defendant’s statement was true and can be considered false only by implication. While fraud may be established by circumstantial evidence, I do not think it can rest on implication alone. Silence constitutes representation only when there is a duty to speak. It seems to me there was more duty on plaintiffs to inquire concerning rent ceilings than there was on defendant to speak of them. While the doctrine of caveat emptor may be less rigorously enforced today than formerly, I understand the law still requires a purchaser to use reasonable care for his own protection. If plaintiffs desired information regarding the rent ceilings, it was very easy and simple to ask for it. A call or visit to the- Rent Administrator’s office would have furnished complete and accurate information. It was a matter of public record.
*195As I see the case, there was no positive misrepresentation; there was no evasive answer to a direct question; there was no confidential relation; there was no concealment of that which was peculiarly within the seller’s knowledge; and there was no effort, reasonable or otherwise, to obtain the information. I see no evidence of a fraudulent misrepresentation.
Furthermore, if it be assumed as correct that plaintiffs were entitled to believe that the named rentals were those established by law, there is no evidence that plaintiffs did so believe. They did not so testify. For all that appears from the record neither plaintiffs nor defendant gave any thought to rent ceilings at the time of their conversation. Misrepresentation in order to be actionable fraud must be accepted and relied upon. Rosenberg v. Howle et al., D.C. Mun.App., 56 A.2d 709. Reliance may be inferred without direct proof, but it cannot be inferred that plaintiffs relied on an implication in a statement unless it is first shown that they understood such implication.
I think the judgment should be affirmed.